No. 12622

          I N THE SUPREME COURT O THE STATE O M N A A
                                 F           F OTN

                                              1974



SUNSET IRRIGATION

                                    P l a i n t i f f and Respondent,



THEODORE AILPORT, e t a 1. ,

                                    Defendants and A p p e l l a n t s .

VERNON WOOLSEY; I D A B. TERRY, f o r m e r l y
I D A B. CRONIN; DAN W. CRONIN, J R . ;
            .
D N L F PARK; J O H N POPE ; J H. MYERS ;
  O AD                                            .
J O E EBERHARDT, t h e s u c c e s s o r i n i n t e r e s t
t o GEORGE M. CAREY; ROBERT LEWIS, t h e
s u c c e s s o r i n i n t e r e s t t o EVA McCORMICK;
and A A L N VAN DUSEN,
         R       OG

                                    Appealing Defendants.



Appeal from:             D i s t r i c t Court of t h e F o u r t h J u d i c i a l D i s t r i c t ,
                         Honorable R o b e r t S. K e l l e r , Judge p r e s i d i n g .

Counsel o f Record:

       For Appellants :

                 L o b l e , P i c o t t e , L o b l e , P a u l y and S t e r n h a g e n ,
                  Helena, Montana
                 L e s t e r H . L o b l e , I1 a r g u e d , Helena, Montana
                 Murray and H o l t , M i s s o u l a , Montana
                 R o b e r t Brown, S t e v e n s v i l l e , Montana

       F o r Respondent :

                 Boone, K a r l b e r g and Haddon, M i s s o u l a , Montana
                 W i l l i a m T. Boone a r g u e d , M i s s o u l a , Montana
                 Koch and McKenna, Hamilton, Mont2na
                 Thomas P. Koch a p p e a r e d , Hamilton, Montana



                                                          Submitted:       September 10, 1974


          fin:       5   .;-.,                            Decided : :*k   --   -   :Y7$

Filed:    ,U




                                1
                                             ;,'
                                              1
                                                      '       i

                                                                  Clerk
Mr.     J u s t i c e Wesley Castles d e l i v e r e d t h e Opinion o f t h e C o u r t .

              T h i s i s a n a p p e a l from a judgment o f t h e d i s t r i c t c o u r t

o f t h e f o u r t h j u d i c i a l d i s t r i c t i n R a v a l l i County, t h e Honorable

R o b e r t S. K e l l e r , p r e s i d i n g a f t e r t h e d e a t h of t h e l a t e P h i l l i p

Duncan who t o o k t h e t e s t i m o n y .             The c o u r t found i n f a v o r o f

p l a i n t i f f and g r a n t e d i t an a p p r o p r i a t i o n o f w a t e r .          The c o u r t

found a g a i n s t c r o s s - c l a i m a n t s and c o u n t e r - c l a i m a n t s and d e n i e d

them r e l i e f .

              P l a i n t i f f i s Sunset I r r i g a t i o n D i s t r i c t , a n i r r i g a t i o n

d i s t r i c t o r g a n i z e d under s t a t u t e .        P l a i n t i f f brought t h e a c t i o n

t o a p p r o p r i a t e a d d i t i o n a l w a t e r s o f Burnt Fork Creek by e n l a r g e -

ment of t h e d i s t r i c t ' s e x i s t i n g dam on B u r n t Fork Lake, s i t u a t e d

a t t h e head o f Burnt F o r k Creek, i n a mountain b a s i n i n v o l v i n g

a b o u t one s q u a r e m i l e o f t h e d r a i n a g e a r e a o f t h e c r e e k which

d r a i n s 74 s q u a r e m i l e s .      The enlargement o f t h e dam would i n c r e a s e

t h e s t o r a g e c a p a c i t y o f t h e l a k e from 386 a c r e f e e t t o 953 a c r e

f e e     Burnt Fork Creek i s a n a d j u d i c a t e d s t r e a m .

             ~ e f e n d ' a n t sr e s i s t e d t h e a p p r o p r i a t i o n .   C e r t a i n of t h e

d e f e n d a n t s f i l e d a c r o s s - c l a i m and c o u n t e r - c l a i m u n d e r s e c t i o n

89-1015, R.C.M.             1947, t o r e q u i r e w a t e r u s e r s on a n a d j u d i c a t e d

s t r e a m t o u s e w a t e r a c c o r d i n g t o d e c r e e and t o r e q u i r e t h e w a t e r

commissioner t o d i s t r i b u t e and measure t h e w a t e r i n a c c o r d a n c e

with the decree.

             The i s s u e s f o r r e v i e w a r e two i n number, ( 1 ) w h e t h e r

t h e c o u r t was i n e r r o r i n g r a n t i n g S u n s e t a n a p p r o p r i a t i o n o f

953 a c r e f e e t of w a t e r t o g e t h e r w i t h t h e r i g h t t o impound i t ;

and ( 2 ) w h e t h e r t h e c o u r t e r r e d i n denying r e l i e f t o t h e c r o s s -

                                                  -2-
c l a i m a n t s and c o u n t e r - c l a i m a n t s .

              B e f o r e d i s c u s s i n g t h e i s s u e s , we s h a l l comment b r i e f -

l y on t h e s i t u a t i o n posed by t h e d e a t h o f t h e t r i a l judge who

heard t h e evidence.                 A s t i p u l a t i o n was e n t e r e d i n t o which

waived a new t r i a l , approved Judge K e l l e r ' s a s s u m p t i o n of

j u r i s d i c t i o n and a view o f t h e a r e a , and s t i p u l a t e d t h a t t h e

u s u a l presumptions o f c o r r e c t n e s s o f Judge K e l l e r ' s f i n d i n g s

b a s e d on c o n f l i c t i n g e v i d e n c e would n o t a p p l y .        Thus, we e x -

amine t h e e n t i r e r e c o r d a s i f we were t r i a l j u d g e s .                By t h i s

we do n o t mean t h a t we w i l l s e p a r a t e l y and i n d e t a i l f i n d

f a c t s ; b u t t h a t we w i l l examine t h e r e c o r d t o d e t e r m i n e t h e

ultimate facts.               Judge K e l l e r viewed t h e e n t i r e w a t e r d r a i n a g e .

We w i l l o n l y view t h e e x h i b i t s .             (For a comparison o f a s i m i l a r

s i t u a t i o n , s e e Worden v . A l e x a n d e r , e t a l . , 108 Mont. 208, 90

P.2d 160.)

              F u r t h e r , t h e i s s u e s a r e approached d i f f e r e n t l y i n a p p e l -

l a n t s ' b r i e f from t h a t of r e s p o n d e n t ' s b r i e f .      Appellants a s -

s e r t t h a t s u n s e t ' s a c t i o n t o a p p r o p r i a t e w a t e r s o f Burnt F o r k

Creek i s by enlargement of i t s p r e s e n t l y u n l a w f u l dam.                       Much

o f t h e t h r u s t o f a p p e l l a n t s 1 argument i s based on t h e r e p e a t e d

a s s e r t i o n t h a t t h e p r e s e n t e x i s t i n g dam i s u n l a w f u l .     So, we

w i l l review t h e h i s t o r y of S u n s e t ' s s t o r a g e .

              B u r n t Fork was a d j u d i c a t e d i n Cowell v . J u l i a n , R a v a l l i

County Cause No. 556, d e c r e e d a t e d A p r i l 1 9 , 1905.                         I n 1907,

t h e r e c o r d shows a dam f o r s t o r a g e w i t h a n a p p r o p r i a t i o n o f

w a t e r which came down by conveyances o f r e c o r d ( a l b e i t p e r -

h a p s n o t p e r f e c t and e x c l u s i v e t i t l e ) t o S u n s e t .     It i s c l e a r

                                                 -3-
t h a t S u n s e t h a s a s s e r t e d and s u r v i v e d a l l r i g h t s o f owner-

ship.       I n 1929 t h e dam was e n l a r g e d t o i t s p r e s e n t s i z e ,

a b o u t 400 f e e t l o n g and 1 8 f e e t h i g h w i t h a b o u t 35 a c r e s o f

area i n the lake.              The dam c a p t u r e s and s t o r e s w a t e r from a

drainage a r e a of about one square mile.                           From November 1 t o

May, f l o o d and s u r p l u s w a t e r s from s p r i n g s , m e l t i n g snows

and r a i n s t h a t would o t h e r w i s e go t o w a s t e a r e s t o r e d .             The

dam was c o n s t r u c t e d and o p e r a t e d u n d e r a p e r m i t o f t h e U.S.

Forest Service.

             The s t o r e d w a t e r i s r e l e a s e d a b o u t J u l y 1 5 and con-

d u c t e d by means o f t h e c r e e k c h a n n e l t o two d i t c h e s which

t h e n convey t h e w a t e r t o S u n s e t l a n d s .

             The f o r e g o i n g b r i e f r e c i t a t i o n e s t a b l i s h e s t h a t t h e

dam was n o t , a s a p p e l l a n t s keep r e p e a t i n g , a n i l l e g a l dam i n

any s e n s e o f t h e word.

             I t would unduly l e n g t h e n t h i s o p i n i o n t o a n a l y z e t h e

testimony of each witness.                     However, Judge K e l l e r i n a memo

a t t a c h e d t o h i s f i n d i n g s and c o n c l u s i o n s h a s s u c c i n c t l y s t a t e d

h i s r a t i o n a l e a s follows :

             "MEMO:        There i s no q u e s t i o n b u t what w a t e r i s g o i n g
             t o waste, both during t h e n o n - i r r i g a t i o n time of t h e
             y e a r , and a t t h e h i g h w a t e r p e r i o d . ~ e f e n d a n t s 'con-
             c e r n i s p r e d i c a t e d p r i m a r i l y on t h e need f o r k e e p i n g
             a n underground r e s e r v o i r f i l l e d , which i s done w i t h
             r u n - o f f w a t e r , and w i t h t h o r o u g h l y f l o o d i n g t h e c r o p
             lands a t t h e period of highwater, s o t h a t t h e i r
             d e c r e e d r i g h t s w i l l m a i n t a i n t h e growth o f c r o p s f o r
             t h e r e s t o f t h e growing s e a s o n .

             "The amount o f w a t e r s t o r e d from October 1 u n t i l
             May 1, o r t h e need f o r t h a t w a t e r , i s n o t s e r i o u s l y
             contended by any o f t h e w i t n e s s e s f o r t h e d e f e n s e .
             A p a r t from t h e f a c t t h a t no one h a s had i t f o r o v e r
f o r t y y e a r s , t h e amount i n v o l v e d i s i n f i n i t e s i m a l
compared t o t h e r e s t of t h e d r a i n a g e of Burnt Fork
Creek, and t h i s C o u r t i s s a t i s f i e d t h a t t h a t i s
t r u l y water going t o waste. A s t o t h e use of water
d u r i n g normal r u n - o f f t i m e by a l l of t h e u s e r s , t h e
t e s t i m o n y made i t c l e a r t h a t everybody used a l l t h e
w a t e r h e c o u l d g e t , two t o t h r e e t i m e s t h e d e c r e e
r i g h t s , and t h e r e was s t i l l w a t e r r u n n i n g down t h e
c r e e k , i . e . , a l l o f t h e w a t e r a t normal r u n - o f f t i m e
c a n n o t be p u t t o a b e n e f i c i a l u s e , c a n n o t even be
u s e d . Now t h e normal r u n - o f f w a t e r s h o u l d b e coming
from lower e l e v a t i o n s t h a n B u r n t F o r k Lake, and a g a i n ,
t h e amount t h a t would b e impounded i n t h e proposed
dam would be l e s s t h a n 5% o f t h e r u n - o f f w a t e r s , i . e . ,
t h e defendants w i l l not s u f f e r detriment.

"The f a c t t h a t s o many of t h e u s e r s , i n c l u d i n g many
o f t h e w i t n e s s e s f o r t h e d e f e n s e , urged t h e c o n s t r u c -
t i o n of a dam a t t h e mouth o f Gold Creek makes i t
c l e a r t h a t a v a s t number of t h e u s e r s , i f n o t a l l o f
them, b e l i e v e d t h e r e i s n o t o n l y w a t e r g o i n g t o w a s t e ,
b u t t h a t t h e r e s h o u l d be a n impoundment of t h e s e w a t e r s .

"The c o n c e r n o f P r o f e s s o r Bowman t h a t t h e new dam w i l l
s t o p t h e s p r i n g s from f l o w i n g i n t h e Burnt Fork Lake
b a s i n o m i t t e d s o m e t h i r g i n t h e t e l l i n g . H e viewed t h e
Lake, and t o o k t h e p i c t u r e s o f t h e Lake, i n September,
i . e . , when t h e h e a d g a t e s were open, and t h e Lake was
down a s f a r a s i t c o u l d go. He t e s t i f i e d t h a t t h e
v a s t m a j o r i t y of t h e s e s p r i n g s were j u s t above t h e
l e v e l o f t h e Lake when h e viewed i t i n September o f
1968, i . e . , a l l of t h o s e s p r i n g s would b e s h u t down
by t h e w e i g h t o f t h e w a t e r w i t h t h e p r e s e n t dam, s i n c e
2 t o 7 f e e t o f w a t e r would be s u f f i c i e n t t o do t h i s .
The e f f e c t o f t h i s c o n d i t i o n i n t h e p a s t , i t h i s t e s t i -
mony i s c o r r e c t , i s t o p r o v i d e a n a d d i t i o n a l a q u i f e r
f o r t h e b e n e f i t o f t h e d e c r e e d u s e r s . The Lake w a t e r s
were impounded a t a t i m e when t h e y do n o t need t h e w a t e r ,
and t h i s i s when t h e s p r i n g s a r e s h u t o f f , i . e . , when
t h e y do n o t need t h e w a t e r . When t h e dam i s l e t o u t ,
t h e p l a i n t i f f s g e t o n l y t h e amount o f w a t e r t h a t i s i m -
pounded i n t h e dam, w i t h a l l e x c e s s w a t e r g o i n g on down
t h e c r e e k . A s t h e w a t e r s a r e l e t o u t o f t h e dam, t h e s e
s p r i n g s a r e r e l e a s e d , which a l s o r e l e a s e s t h e w a t e r s i m -
pounded by t h e s h u t t i n g o f f o f t h e s p r i n g s . T h i s i s
w a t e r t h a t g o e s on down t h e c r e e k , f o r i t i s n o t i n c l u d e d
i n t h e c o m p u t a t i o n o f w a t e r impounded by t h e S u n s e t I r -
r i g a t i o n D i s t r i c t . I f P r o f e s s o r owm man's t e s t i m o n y i s
c o r r e c t , t h e same c o n d i t i o n w i l l c o n t i n u e i n t h e f u t u r e ,
o n l y more s p r i n g s w i l l b e s t o p p e d , g i v i n g a g r e a t e r bene-
f i t t o t h e decreed u s e r s .

 h he c o n c e r n o f t h e d e f e n d a n t s t h a t t h i s w a t e r i s g o i n g
               o u t of t h e d r a i n a g e d i s t r i c t i s n o t a v a l i d c o n c e r n .
               It i s w a t e r g o i n g t o w a s t e , which would o t h e r w i s e be
               f l o w i n g i n t o t h e B i t t e r r o o t R i v e r , of no more u s e t o
               t h e d e c r e e d u s e r s t h a n i f i t g o e s up on t h e S u n s e t
               Bench.

               "The new dam s h o u l d b e a b e n e f i t t o a l l p a r t i e s .
               H e r e t o f o r e , t h e normal flow i n May, b e f o r e t h e dam
               f i l l s , was w i t h h e l d from t h e c r e e k , and a t t i m e s ,
               t h i s flow c o u l d have been u t i l i z e d by t h e d e c r e e d
               u s e r s who needed t o i r r i g a t e i n May. The new dam w i l l
               have t h e k i n d o f c o n t r o l s i n i t t h a t w i l l p e r m i t t h i s
               f l o w t o be r e l e a s e d , and a t t h e same t i m e g i v e a g r e a t e r
               impoundment of r u n - o f f w a t e r s . The Court was n o t t o o
               impressed w i t h t h e arguments c o n c e r n i n g a d v e r s e u s e ,
               b u t i n a Court o f E q u i t y , i t ' s e x t r e m e l y d i f f i c u t t o
               overlook laches. II

               What t h e t r i a l c o u r t found, and a s we f i n d from t h e

  record, i s t h a t :          no i n j u r y was shown t o p r i o r a p p r o p r i a t o r s ;

  t h e r e was s u r p l u s w a t e r t o be a p p r o p r i a t e d i n t h e manner proposed;

  t h e s t o r a g e proposed n o t o n l y would n o t i n j u r e o t h e r u s e r s b u t

 a c t u a l l y b e n e f i t them; t h a t t h e proposed dam c o u l d b e o p e r a t e d

  s o a s n o t t o i n t e r f e r e w i t h o t h e r s ; and t h a t t h e a p p e l l a n t s were

 g u i l t y of laches.            O t h e r m a t t e r s such a s a d v e r s e u s e and p r e s c r i p -

  t i v e r i g h t s were n o t r e a l l y a n i s s u e and need n o t be d e t e r m i n e d .

               W have examined t h e r e c o r d , e x h i b i t s , and f i n d a s t h e
                e

  d i s t r i c t court did.               Thus, a s t o t h e i s s u e s p r e v i o u s l y s e t f o r t h ,

  t h e Court was c o r r e c t i n g r a n t i n g a n a p p r o p r i a t i o n of w a t e r w i t h

  t h e r i g h t t o impound i t , s u b j e c t t o c o n d i t i o n s ; and was a l s o c o r -

  r e c t i n denying r e l i e f t o t h e c r o s s - c l a i m a n t s and c o u n t e r - c l a i m a n t s .

 A c c o r d i n g l y t h e judgment i s a f f i r m e d .


 W e concur:                                                --                                          ------
     * > .           -                                        &-~-&-Qikd!~
                                                                      tice
    - $- .
       ,     -.--,
                -
------&L
 ,,--,&,                    ,-----
                               ---'d-kkk---.+--
                                     l.-




                         Chief J u s t i c e




 s i t t i n g i n p l a c e o f J u s t i c e John Conway
 Harrison.